UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 8, 2011 Date of Report (Date of earliest event reported) iPARTY CORP. (Exact name of registrant as specified in its charter) Delaware 001-15611 76-0547750 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 270 Bridge Street, Suite 301, Dedham, Massachusetts (Address of principal executive offices) (Zip Code) (781) 329-3952 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K/A (the “Amendment”) is being filed solely to refile the schedules and exhibits to that Second Amended and Restated Credit Agreement filed as Exhibit 10.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on July 6, 2009 (the “Original 8-K”).Confidential portions of these schedules and exhibits have been omitted in reliance on Rule24b-2 of the Securities Exchange Act of 1934. The confidential portions have been submitted separately to the Securities and Exchange Commission.The Original 8-K remains the same and this Amendment does not modify or update any other information in the Original 8-K. Item 9.01 Financial Statements and Exhibits. (d)Exhibits.The following exhibit is being filed herewith: 10.1* Second Amended and Restated Credit Agreement among iParty Corp. and its wholly owned subsidiaryiParty Retail Stores Corp., as borrowers, and Wells Fargo Retail Finance, LLC, as Administrative Agent, Collateral Agent and Swing Line Lender and Lender dated as of July1,2009. *Portions of this exhibit have been omitted under a request for confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934 and filed separately with the United States Securities and Exchange Commission. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. iPARTY CORP. By: /s/ SAL PERISANO Sal Perisano Chairman of the Board and Chief Executive Officer Dated: March 8, 2011 3 EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION 10.1* Second Amended and Restated Credit Agreement among iParty Corp. and its wholly owned subsidiaryiParty Retail Stores Corp., as borrowers, and Wells Fargo Retail Finance, LLC, as Administrative Agent, Collateral Agent and Swing Line Lender and Lender dated as of July1,2009. *Portions of this exhibit have been omitted under a request for confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934 and filed separately with the United States Securities and Exchange Commission. 4
